UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06083 Name of Registrant: Vanguard Ohio Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard Ohio Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.5%) Ohio (101.5%) Akron OH Income Tax Revenue 3.000% 12/1/14 1,465 1,475 Akron OH Income Tax Revenue BAN 1.000% 11/12/14 3,090 3,094 Akron OH Income Tax Revenue BAN 1.150% 3/12/15 3,250 3,264 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.060% 9/5/14 5,000 5,000 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.050% 9/2/14 LOC 1,000 1,000 Athens County OH Port Authority Housing Revenue VRDO 0.040% 9/5/14 LOC 4,900 4,900 2 Avon OH BAN 1.000% 9/9/15 3,000 3,022 Berea OH BAN 0.750% 3/25/15 2,000 2,006 Blue Ash OH BAN 1.000% 12/3/14 3,450 3,457 Butler County OH BAN 0.300% 7/30/15 2,389 2,389 1 Cincinnati OH City School District GO TOB VRDO 0.050% 9/5/14 12,180 12,180 1 Cincinnati OH City School District GO TOB VRDO 0.060% 9/5/14 5,000 5,000 1 Cleveland OH Water Works Revenue TOB VRDO 0.050% 9/5/14 4,335 4,335 1 Cleveland OH Water Works Revenue TOB VRDO 0.060% 9/5/14 8,665 8,665 Cleveland OH Water Works Revenue VRDO 0.040% 9/5/14 LOC 7,900 7,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.050% 9/5/14 LOC 6,485 6,485 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.040% 9/5/14 5,810 5,810 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.040% 9/5/14 3,000 3,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.050% 9/5/14 4,750 4,750 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.050% 9/5/14 6,900 6,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Housing Corp. Project) VRDO 0.050% 9/5/14 LOC 2,600 2,600 Columbus OH BAN 2.000% 9/2/14 6,600 6,600 Columbus OH BAN 1.000% 8/28/15 4,500 4,538 1 Columbus OH GO TOB VRDO 0.080% 9/5/14 4,360 4,360 Columbus OH GO VRDO 0.030% 9/5/14 4,500 4,500 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.050% 9/5/14 LOC 8,340 8,340 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.050% 9/5/14 LOC 3,600 3,600 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.050% 9/5/14 LOC 6,620 6,620 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.050% 9/5/14 LOC 3,140 3,140 1 Columbus OH Sewer Revenue TOB VRDO 0.040% 9/5/14 2,800 2,800 1 Columbus OH Sewer Revenue TOB VRDO 0.050% 9/5/14 4,930 4,930 Columbus OH Sewer Revenue VRDO 0.030% 9/5/14 5,465 5,465 1 Cuyahoga County OH (Convention Hotel Project) COP TOB VRDO 0.060% 9/5/14 13,000 13,000 Cuyahoga County OH Housing Revenue VRDO 0.050% 9/5/14 LOC 6,935 6,935 Cuyahoga Falls OH BAN 1.000% 12/4/14 1,870 1,874 Dayton OH City School District BAN 1.250% 10/15/14 3,000 3,003 Deerfield Township OH BAN 1.000% 10/29/14 2,495 2,498 Fairfield Township OH BAN 1.000% 6/4/15 1,350 1,358 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.050% 9/5/14 LOC 8,570 8,570 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.030% 9/5/14 3,400 3,400 3 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.080% 6/3/15 6,000 6,000 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.030% 9/5/14 2,240 2,240 Franklin County OH Hospital Revenue (Holy Cross Health System) VRDO 0.030% 9/5/14 1,200 1,200 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.050% 9/5/14 14,000 14,000 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.030% 9/5/14 9,500 9,500 3 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.120% 3/27/15 5,800 5,800 Hamilton County OH Health Care Facilities Revenue (The Children's Home of Cincinnati) VRDO 0.050% 9/5/14 LOC 3,065 3,065 1 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) TOB VRDO 0.060% 9/5/14 5,625 5,625 1 Hamilton County OH Sewer System Revenue TOB VRDO 0.060% 9/5/14 8,500 8,500 Hamilton OH BAN 1.000% 10/2/14 2,400 2,401 Huber Heights OH BAN 1.000% 11/7/14 2,000 2,003 Huber Heights OH BAN 1.500% 11/7/14 1,200 1,203 Independence OH BAN 1.000% 4/15/15 1,565 1,572 Kent OH BAN 1.000% 9/4/14 2,565 2,565 2 Kent OH BAN 1.000% 9/2/15 2,355 2,371 Lakewood OH BAN 1.000% 4/10/15 2,850 2,863 1 Lakewood OH City School District GO TOB VRDO 0.070% 9/5/14 3,825 3,825 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.150% 9/5/14 10,000 10,000 Lorain County OH Port Authority Educational Facilities Revenue (St. Ignatius High School Project) VRDO 0.060% 9/5/14 LOC 1,030 1,030 Lucas County OH BAN 1.000% 7/14/15 2,482 2,500 Marysville OH BAN 1.250% 5/28/15 1,850 1,862 Mason OH City School District BAN 1.250% 1/28/15 3,000 3,013 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.040% 9/5/14 LOC 7,000 7,000 1 Montgomery County OH Revenue (Miami Valley Hospital) TOB VRDO 0.060% 9/5/14 7,500 7,500 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 9/2/14 6,000 6,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.050% 9/2/14 3,900 3,900 1 Northeast OH Regional Sewer District Revenue (Wastewater Revenue Improvement) TOB VRDO 0.050% 9/5/14 6,800 6,800 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.140% 9/5/14 LOC 21,000 21,000 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.050% 9/2/14 LOC 985 985 1 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) TOB VRDO 0.110% 9/5/14 (13) 13,320 13,320 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.050% 9/5/14 LOC 6,500 6,500 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.030% 9/5/14 LOC 10,000 10,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.040% 9/5/14 LOC 6,000 6,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.040% 9/5/14 LOC 5,000 5,000 Ohio Common Schools GO VRDO 0.030% 9/5/14 1,810 1,810 Ohio Common Schools GO VRDO 0.030% 9/5/14 1,135 1,135 Ohio GO 2.000% 11/1/14 620 622 1 Ohio GO TOB VRDO 0.060% 9/5/14 9,285 9,285 Ohio GO VRDO 0.050% 9/5/14 985 985 Ohio GO VRDO 0.050% 9/5/14 7,990 7,990 Ohio GO VRDO 0.050% 9/5/14 6,800 6,800 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.120% 11/3/14 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.120% 11/12/14 7,000 7,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.030% 9/2/14 1,500 1,500 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.030% 9/2/14 4,805 4,805 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.030% 9/2/14 3,800 3,800 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.020% 9/2/14 5,500 5,500 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 9/2/14 1,800 1,800 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 9/2/14 8,785 8,785 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.030% 9/2/14 5,500 5,500 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.060% 9/5/14 LOC 2,540 2,540 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.050% 9/5/14 1,800 1,800 1 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) TOB VRDO 0.100% 9/5/14 (13) 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 9/5/14 7,835 7,835 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 9/5/14 9,300 9,300 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.050% 9/5/14 3,000 3,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.060% 9/5/14 2,450 2,450 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.070% 9/5/14 4,500 4,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.070% 9/5/14 11,275 11,275 Ohio Infrastructure Improvement GO VRDO 0.050% 9/5/14 6,635 6,635 Ohio State University General Receipts Revenue 4.125% 6/1/15 (Prere.) 8,520 8,771 Ohio State University General Receipts Revenue CP 0.100% 9/4/14 8,000 8,000 Ohio State University General Receipts Revenue CP 0.100% 9/9/14 8,200 8,200 Ohio State University General Receipts Revenue CP 0.100% 12/4/14 7,790 7,790 Olentangy OH Local School District GO 5.000% 12/1/14 2,720 2,753 1 Olentangy OH School District GO TOB VRDO 0.050% 9/5/14 LOC 2,835 2,835 1 South-Western City OH School District GO TOB VRDO 0.050% 9/5/14 8,285 8,285 Summit County OH Port Authority Facilities Revenue (Summa Wellness Institute - Hudson Project) VRDO 0.050% 9/5/14 LOC 8,610 8,610 Toledo-Lucas County OH Port Authority Airport Development Revenue (FlightSafety International Inc.) VRDO 0.050% 9/5/14 11,450 11,450 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,000 1,029 Total Tax-Exempt Municipal Bonds (Cost $576,281) Total Investments (101.5%) (Cost $576,281) Other Assets and Liabilities-Net (-1.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $162,245,000, representing 28.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2014. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
